Citation Nr: 0300927	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to the assignment of an original rating in 
excess of 10 percent for right knee retropatellar 
syndrome.

2.  Entitlement to the assignment of an original rating in 
excess of 10 percent for left knee retropatellar syndrome.

3.  Entitlement to the assignment of an original rating in 
excess of 10 percent for bilateral shoulder 
osteoarthritis, currently evaluated as 10 percent 
disabling.  

4.  Whether the veteran filed a timely substantive appeal 
of the RO's February 1998 determination that his 
service-connected left hand tendinitis was no more than 10 
percent disabling.

5.  The appropriate original rating for bilateral flat 
feet with degenerative joint disease of the first 
metatarsal phalangeal joint.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to 
August 1997.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in February 
1998, and the veteran appealed its determinations.  

In October 2002, the Board of Veterans' Appeals (Board) 
provided the veteran due process, to include the 
applicable law and regulations and an opportunity to 
present evidence and argument, concerning the matter of 
timeliness of his substantive appeal of the RO's February 
1998 determination assigning a 10 percent rating for his 
service-connected left hand tendinitis.  See 
38 C.F.R. § 20.101(d) (2002).  Accordingly, that issue is 
ready for appellate review. 

The issue of the appropriate original rating for the 
veteran's service-connected bilateral flatfeet with 
degenerative joint disease of the first metatarsal 
phalangeal joint is addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  The veteran's service-connected right knee 
retropatellar syndrome is not manifested by more than mild 
recurrent subluxation or lateral instability; there is no 
limitation of motion or X-ray evidence of arthritis.  
2.  The veteran's service-connected left knee 
retropatellar syndrome is not manifested by more than mild 
recurrent subluxation or lateral instability; there is no 
limitation of motion or X-ray evidence of arthritis.  

3.  The veteran's service-connected bilateral shoulder 
osteoarthritis is not manifested by limitation of motion 
or painful motion of either shoulder.

3.  The veteran did not file a substantive appeal within 
60 days of the RO's issuing a February 2000 statement of 
the case to him on the matter of the appropriate rating to 
be assigned for his service-connected left hand 
tendinitis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 10 percent for right knee retropatellar syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 
5257 (2002).

2.  The criteria for the assignment of a rating in excess 
of 10 percent for left knee retropatellar syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 
5257 (2002).

3.  The criteria for the assignment of a rating in excess 
of 10 percent for bilateral shoulder osteoarthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 
5003 (2002).

4.  The veteran did not file a timely appeal of the RO's 
February 1998 determination assigning a 10 percent rating 
for his left hand tendinitis.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.101(d), 
20.200, 20.300, 20.302 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though VA did not expressly consider the 
provisions of the VCAA, its development and adjudication 
of the claim was consistent with them and the amendments 
to 38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's 
duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
veteran of which information and evidence is to be 
provided by the claimant, and which evidence, if any, it 
would attempt to obtain on the claimant's behalf.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159.  The record shows that VA has met its 
duties.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim 
and who had what duties in VA's February 1998 rating 
decision and notice letter, and in its February 2000 
statement of the case and June 2002 supplemental statement 
of the case.

The Board concludes that the discussions in the rating 
decision, statement of the case, and supplemental 
statement of the case informed him of the information and 
evidence needed to substantiate his claim and complied 
with VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  Service medical records are of 
record, as are October 1997 and May 2002 VA examination 
reports.  Reasonable attempts were made to obtain 
identified relevant evidence.  The veteran was advised of 
his right to a personal hearing before the RO and/or 
Board.

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 
3.326, and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case. 

While the RO did not have the benefit of the explicit 
provisions of the VCAA when it adjudicated the case below, 
for the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled.  Further, 
the RO considered all of the relevant evidence of record 
and all of the applicable law and regulations when it 
adjudicated the claims, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

An evaluation may be based on either actual limitation of 
motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14 (2000), do not forbid consideration of a 
higher rating based on functional limitation.  Id.

The provisions of 38 C.F.R. § 4.40 indicate that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as 
regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:(a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.). (b) More movement than normal 
(from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury 
of peripheral nerves, divided or lengthened tendons, 
etc.). (d) Excess fatigability. (e) Incoordination, 
impaired ability to execute skilled movements smoothly. 
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations. 

The provisions of 38 C.F.R. § 4.59 indicate that it is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as at least minimally compensable.  

The RO considered the matters of extraschedular ratings 
for the disabilities at issue in its February 1998 rating 
decision, and found that they did not present such 
exceptional or unusual disability pictures with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The provisions of 38 C.F.R. § 3.321(b)(1) 
provide that to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, 
the field station is authorized to refer the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126-28.  As 
discussed below, the Board concludes that the disabilities 
at issue have not changed to any appreciable degree and 
that staged ratings are not warranted.

The veteran was treated for shoulder and knee problems in 
service according to the service medical records.  On 
service retirement examination in April 1997, clinical 
evaluation of the veteran's upper and lower extremities 
was normal.  

Knees

The veteran's knees are rated by the RO under Diagnostic 
Code 5257, which provides for a 10 percent rating for 
other knee impairment with slight recurrent subluxation or 
lateral instability, a 20 percent rating for other knee 
impairment with moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for other knee 
impairment with severe recurrent subluxation or lateral 
instability.

On VA examination in October 1997, the veteran complained 
that his knees would give way.  However, upon physical 
examination, it was noted that there was no evidence of 
knock-knee, bowing, or instability, and palpation of the 
medial and lateral joint lines revealed no tenderness.  
Upon VA examination in May 2002, his knee joints were 
reported as stable anteriorly, posteriorly, and laterally.  
There was no indication of recurrent subluxation or 
lateral instability.  Accordingly, a rating in excess of 
10 percent is not warranted for either knee under 
Diagnostic Code 5257.  

Other Diagnostic Codes should next be considered.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
provisions of 38 C.F.R. § 4.14 do not necessarily preclude 
the assignment of compensable ratings under other 
Diagnostic Codes, the prohibition being that the same 
manifestation can not be compensated twice.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 23-97 (July 
1, 1997).

There is no evidence of ankylosis of either knee, so 
Diagnostic Code 5256 is not of assistance.  Diagnostic 
Codes 5258 and 5259 are not of assistance, as neither knee 
has semilunar cartilage dislocation or removal.  

Diagnostic Codes 5260 and 5261 do not provide for a higher 
or separate compensable ratings for either knee.  On VA 
examination in October 1997, the veteran was noted to 
ambulate well into the examination room without use of 
mechanical aid.  Functional effects evaluation revealed no 
abnormality of the skin of the knees.  His knee range of 
motion was from zero to 120 degrees without pain in his 
knees.  On VA examination in May 2002, his knees were 
symmetrical and there was no swelling or inflammation, 
tenderness, or effusion, and each knee had a range of 
motion from zero to 140 degrees.  Thus, there is no 
objective evidence of compensable limitation of motion of 
either knee under Code 5260 or 5261.  The Board further 
notes that there is no X-ray evidence of arthritis of 
either knee.  There is also no objective evidence to show 
that pain or flare-ups of pain results in any additional 
functional limitation of either knee.  There is no 
clinical evidence of weakness, fatigability or 
incoordination involving either knee.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

Shoulder osteoarthritis

The veteran's osteoarthritis of his shoulders has one 10 
percent rating under Diagnostic Code 5003.  

On VA examination in October 1997, X-rays revealed 
spurring in the right and left clavicles.  The X-rays were 
interpreted as evidencing moderate and mild degenerative 
joint disease of the right and left shoulder respectively, 
and no evidence of an acromioclavicular joint separation.  

Diagnostic Code 5003 provides for rating degenerative 
arthritis established by X-ray findings on the basis of 
limitation of motion under appropriate Diagnostic Codes 
and that in the absence of limitation of motion, 
degenerative arthritis will be rated as 10 percent 
disabling when there is X-ray evidence of involvement of 2 
or more major joints.  It provides for rating degenerative 
arthritis as 20 percent disabling when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Each shoulder joint is considered a major 
joint.  38 C.F.R. § 4.45(f).  

Under Diagnostic Code 5201, when motion of a major or 
minor arm is limited to the shoulder level, a 20 percent 
rating is warranted.  The evidence does not show that the 
veteran's left or right arm motion is limited to the 
shoulder level, including due to pain and DeLuca factors.  
On VA examination in October 1997, the veteran was able to 
go through a range of motion from zero to 180 degrees 
bilaterally without pain or discomfort.  Internal and 
external rotation were from zero to 90 degrees without 
pain or discomfort.  Muscle testing of the shoulders for 
flexion and abduction was equal.  There was no evidence of 
fasciculation over the shoulder muscles, or of atrophy of 
the supraspinatus or infraspinatus muscles, and no 
tenderness to deep palpation of the left or right 
shoulder.  Examination of the veteran's shoulders was 
similar on VA examination in May 2002.  There was no 
evidence of pain on motion.

The Board finds no alternative rating criteria that 
supports a rating in excess of 10 percent for bilateral 
shoulder arthritis.  Diagnostic Code 5200 requires 
ankylosis.  Diagnostic Code 5202 requires guarding of arm 
movements.  In light of the above, a compensable rating 
for osteoarthritis of either shoulder joint under any of 
the Diagnostic Codes 5200 through 5202, is not warranted.  
Each requires some degree of limitation of motion which is 
not apparent.

As the veteran does not have limitation of motion or 
painful motion of either shoulder, the Board must turn to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which indicates 
that degenerative arthritis is rated as 10 percent 
disabling when there is X-ray evidence of involvement of 2 
or more major joints, and as 20 percent disabling with 
X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

Therefore, if the veteran has occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  The 
evidence does not show occasional incapacitating 
exacerbations.  The veteran gave a history of flare-ups of 
pain on VA examinations in October 1997 and May 2002, but 
there is no indication of incapacitating exacerbations, 
and the evidence preponderates against incapacitating 
exacerbations.  He stated at the time of his October 1997 
VA examination that when he has flare-ups, the pain is 
severe, and that he treats the flare-ups with a heating 
pad, Icy Hot, popping his shoulders to relieve the pain, 
and strengthening of his shoulders.  Moreover, the 
examiner in May 2002 stated that there was no evidence of 
limitation of mobility or function due to pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups, and that there was no objective evidence 
of guarding.

The veteran's assertion of error of law for his shoulder 
rating is essentially that since he has arthritis in each 
joint, each joint should be rated as 10 percent disabling.  
See his April 2000 VA Form 9 and attachment.  However, a 
review of the criteria in Diagnostic Code 5003 shows that 
under the circumstances which are present in this case, no 
more than one 10 percent rating is warranted for the 
osteoarthritis of the shoulders.  He has X-ray evidence of 
arthritis but no limitation of motion and no 
incapacitating exacerbations.  The Board has considered 
the veteran's assertions of pain.  However, the objective 
evidence on two VA examinations shows no evidence of 
painful motion and is considered dispositive in this 
instance.  Therefore, separate compensable ratings per 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) ("Read 
together, DC 5003, and § 4.59 thus state that painful 
motion of a major joint or groups caused by degenerative 
arthritis, where the arthritis is established by x-ray, is 
deemed to be limited motion and entitled to a minimum 10-
percent rating, per joint, combined under DC 5003, even 
though there is no actual limitation of motion.") and 
38 C.F.R. § 4.59 are not warranted.  

               Doctrine of Reasonable Doubt and 
Extraschedular Consideration

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of for 
the assignment of higher ratings for the veteran's 
bilateral knee and shoulder disabilities and they must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

The Board also finds that the veteran's service-connected 
right and left knee and bilateral shoulder disorders 
demonstrate no more interference with employment than is 
contemplated by the three 10 percent schedular ratings.  
There is no evidence of frequent periods of 
hospitalization related to either knee or shoulder 
disorder.  Therefore, the Board finds there is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment 
or frequent periods of hospitalization related solely to 
either service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral to the Chief 
Benefits Director of VA's Compensation and Pension Service 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996). 

Timeliness of left hand tendinitis substantive appeal

Pertinent law and regulations

The Board may address questions pertaining to its 
jurisdictional authority, including whether substantive 
appeals are timely.  When the Board on its own initiative 
raises a question as to a potential jurisdictional defect, 
parties and their representatives will be given notice of 
the potential jurisdictional defects and granted a period 
of 60 days following the date of notice to present written 
argument and additional evidence relevant to jurisdiction 
and to request a hearing.  The Board may dismiss any case 
over which it determines that it does not have 
jurisdiction.  38 C.F.R. § 20.101(d).

? 38 U.S.C. § 7105(d)(3):  "[Q]uestions as to timeliness 
or adequacy of response shall be determined by the Board 
of Veterans' Appeals."
? 38 U.S.C. § 7108:  "An [appeal] shall not be entertained 
unless it is in conformity with [the law]."
? 38 C.F.R. § 20.200:  "An appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been provided, a timely filed 
Substantive Appeal."
? 38 C.F.R. § 20.300:  "The Notice of Disagreement and 
Substantive Appeal must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed unless notice 
has been received that the applicable Department of 
Veterans Affairs records have been transferred to 
another Department of Veterans Affairs office. . ."
? 38 C.F.R. § 20.302(b):  ". . . [A] Substantive Appeal 
must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of 
the Case to the appellant, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, 
whichever period ends later.  The date of the mailing of 
the Statement of the Case will be presumed to be the 
same as the date of the Statement of the Case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the 
date of that letter for purposes of determining whether 
an appeal has been timely filed."

38 C.F.R. § 20.303:  "An extension of the 60-day period 
for filing a Substantive Appeal, or the 60-day period for 
responding to a Supplemental Statement of the Case when 
such a response is required, may be granted for good 
cause.  A request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the Substantive Appeal or the response to the 
Supplemental Statement of the Case.  The request for 
extension must be filed with the Department of Veterans 
Affairs office from which the claimant received notice of 
the determination being appealed . . ."





VAOPGCPREC 9-99 (Aug. 18, 1999)

"HELD:

"a. The BVA has the authority to adjudicate or 
address in the first instance the question of 
timeliness of a Substantive Appeal and may dismiss an 
appeal in the absence of a timely-filed Substantive 
Appeal.  It should, however, afford the claimant 
appropriate procedural protections to assure adequate 
notice and opportunity to be heard on the question of 
timeliness.

"b. When the BVA discovers in the first instance that 
no Substantive Appeal has been filed in a case 
certified to the BVA for appellate review by the 
agency of original jurisdiction, it may dismiss the 
appeal.  Again, it should afford the claimant 
appropriate procedural protections."

Analysis

As noted in the Introduction to this decision, the Board 
provided the veteran sufficient due process concerning the 
timelines issue in appellate status in October 2002.  See 
VAOPGCPREC 9-99 (Aug. 18, 1999).  See also 
38 C.F.R. § 20.101(d). 

As the Board advised the veteran in October 2002, filing 
an appeal to the Board is a 3-step process.  Two of the 
steps are the appellant's responsibility and one is VA's 
responsibility.  The appellant met his first 
responsibility by sending his local VA regional office a 
"Notice of Disagreement" in January 1999 after that office 
wrote to him in February 1998 to tell him that it had 
assigned him a 10 percent rating for left hand tendinitis.  
The regional office then sent him a "Statement of the 
Case" in February 2000.  The second thing the veteran 
needed to do to complete his appeal was to file a 
"Substantive Appeal" at the regional office.  This is done 
by completing and signing the VA Form 9 which the regional 
office sent to him, or by writing a letter that has the 
same information as the VA Form 9 requires [see the VA 
Form 9 (Jan 1998 (RS) and its instructions -- in the 
present context it required him to indicate that he was 
appealing the rating for the left hand disability; his 
signature; and why he thought VA decided his case 
incorrectly.  He was instructed to tell VA what facts he 
thought VA got wrong and how he thought VA misapplied the 
law.], and then mailing or delivering the completed form 
or letter to the regional office.  

Since more than a year had transpired from the date the RO 
had mailed the veteran its February 1998 decision 
notification letter when the RO issued him the statement 
of the case in February 2000, he had 60 days from the date 
the RO mailed the Statement of the Case to file a VA Form 
9 or another piece of evidence containing the necessary 
information on the left hand evaluation.

Additionally, he could have asked for an extension of time 
to file his substantive appeal before the time period 
within which to file it expired.  However, he did not do 
this.  

The veteran alleged in November 2002 that he filed a 
timely substantive appeal in April 2000.  However, a plain 
reading of the information he provided in the April 2000 
VA Form 9 fails to support his claim.  That document shows 
that he was "only appealing" the issues concerning his 
knees, shoulders, and feet.  Communications received from 
him in an April 2002 VA Form 21-4138 and in a July 2002 VA 
Form 9 contained arguments that the RO had inadequately 
rated his left hand disability.  However, each of these 
was received more than 60 days after the RO mailed him the 
statement of the case in April 2000.  

While the veteran in his November 2002 letter to the Board 
asserted that he thought that he completed a substantive 
appeal of the RO's February 1998 decision assigning a 10 
percent rating for his left hand disability in April 2000, 
a plain reading of the April 2000 VA Form 9 of record 
shows that the April 2000 VA Form 9 was not a substantive 
appeal of the RO's February 1998 determination.  He 
clearly indicated in his April 2000 VA Form 9 that he was 
only appealing the other determinations at issue.

The veteran contends alternatively that since he mentioned 
his left hand in his January 1999 notice of disagreement, 
it was part of his appeal.  However, the veteran did not 
file a timely substantive appeal as a review of the 
evidence which was received within 60 days of the February 
2000 issuance of the statement of the case to him shows.  
He did not file a timely substantive appeal.  Accordingly, 
pursuant to 38 C.F.R. § 20.101(d), the Board concludes 
that it does not have jurisdiction and that the appeal 
must be dismissed for lack of timeliness of the appeal.  
38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.200, 
20.300, 20.302.

As a matter of law, the veteran's appeal of the RO's 
February 1998 determination concerning the appropriate 
compensation for his service-connected left hand 
tendinitis must be dismissed.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The assignment of an original rating in excess of 10 
percent for right knee retropatellar syndrome is denied.

The assignment of an original rating in excess of 10 
percent for left knee retropatellar syndrome is denied.

The assignment of an original rating in excess of 10 
percent for bilateral shoulder osteoarthritis is denied.

The veteran's appeal of the RO's February 1998 
determination concerning the appropriate compensation for 
his service-connected left hand tendinitis is dismissed as 
untimely.





REMAND

In February 1998, the RO granted service connection for 
the veteran's bilateral flat feet with degenerative joint 
disease of the first metatarsal phalangeal joint and 
assigned a noncompensable rating.  The veteran was 
notified of this decision shortly thereafter and a 
statement of the case issued in February 2000 also 
indicated that it was rated as noncompensable on appeal.  
However, a June 2002 supplemental statement of the case 
indicated that the issue was whether a rating in excess of 
10 percent was warranted,  The June 2002 supplemental 
statement of the case does not refer to any rating actions 
subsequent to the February 1998 rating decision.

In view of the foregoing, the Board concludes that this 
issue should be remanded to the RO for the following 
action:

The RO should render a rating decision 
on the evidence which has been 
received subsequent to its February 
2000 statement of the case and issue a 
supplemental statement of the case on 
the matter of the appropriate original 
rating for the veteran's bilateral 
foot disorder. The RO should provide 
reasons and bases for its decision and 
indicate the effective date(s) for the 
rating or ratings for the veteran's 
bilateral foot disorder.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  




The veteran has the right to submit additional evidence 
and argument on the matter which the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

